Citation Nr: 0615219	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for macular degenerative 
blindness.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
macular degeneration, blindness.  The Board issued a decision 
in June 2003 that upheld the RO's March 2000 decision.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In August 2000, the veteran testified at a Montgomery RO 
hearing before a Decision Review Officer (DRO).  A transcript 
of this proceeding is of record.  

In August 2004, the Court granted a joint motion of the 
parties and vacated and remanded the Board's June 2003 
decision.  The motion indicated that the remand was necessary 
so that VA could issue a supplemental statement of the case 
(SSOC) to correct prior defective SSOCs.  The Board then 
remanded the matter to the RO in April 2005 for additional 
development in compliance with the joint remand.  The RO 
issued a supplemental statement of the case (SSOC) in 
December 2005 that cited relevant law and regulations.  As 
the requested development has been completed, no further 
action to ensure compliance with the Board's remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  The matter was returned to the Board in February 
2006 for final appellate consideration.  


FINDING OF FACT

The veteran's currently diagnosed macular degeneration did 
not have its onset in service, and is otherwise unrelated to 
service.  




CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by 
service.  38 U.S.C. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  In this case the initial 
rating decision by the RO occurred before the enactment of 
the VCAA in November 2000.  The Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO rating decision in March 2000, the RO did 
not err in not providing such notice. Pelegrini at 120; 
VAOPGCPREC 7-2004.  The Court did state that the veteran does 
have the right to VCAA content-complying notice and 
subsequent VA process.

By letters dated in January 2003 and June 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
He was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had received.  
The veteran was told of the requirements to establish a 
successful claim, advised of his and VA's respective duties, 
and asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  He was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the types of 
evidence needed to substantiate his claim for service 
connection.  The June 2005 letter specifically informed the 
veteran to provide any additional evidence that he possessed 
that pertained to his claim.  These letters provided notice 
of all four elements that were discussed above.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  The claim was readjudicated in the December 2005 
supplemental statement of the case.  For this reason, the 
veteran has not been prejudiced by the timing of the VCAA 
notice. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are unavailable and presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  In response to the RO's request to 
the NPRC, daily sick reports, naming the veteran, have been 
provided and associated with the veteran's claims file.  

Records and reports from non-VA health providers have also 
been obtained, including, but not limited to, Dauphin West 
Ear, Nose, and Throat Specialists, Dr. C. Semple, Dr. M. 
Davis, Dr. C.M. Warren Jr., Dr. R.N. Capper, Dr. E. de Juan, 
and Dr. C. Jones Sr..  The veteran was afforded a VA 
examination in April 2002 for the purpose of determining the 
nature and etiology of his claimed macular degenerative 
blindness.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)). Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.  

The veteran contends that his currently diagnosed macular 
degeneration, and resulting blindness, had its onset in 
service.  Specifically, he asserts that that his vision was 
normal when he entered service, he was prescribed corrective 
lenses in service, and his eyesight has deteriorated since 
service.  In support of the veteran's claim, A.D., the 
veteran's brother, submitted a letter dated in December 1998 
that essentially restates these contentions.

In August 2000, the veteran testified at an RO hearing 
conducted before a Decision Review Officer (DRO).  The 
veteran testified that he had perfect eyesight until late 
1944 or early 1945, at which time he was reassigned, from his 
tasks as a lineman installing telephone wires, to duties as a 
clerk typist.  He asserted that prior to his assignment as a 
typist he had no problem whatsoever, but after a few months 
as a clerk typist his eyes began to fail.  At this time, he 
was provided eyeglasses and has had to wear eyeglasses ever 
since.  The veteran further testified that in October 1946 he 
saw an eye specialist and was informed that he had an eye 
condition that was not treatable and would get worse over 
time.  The veteran testified that his left eye "went out" 
in 1996 and the right one in 1997.  He also asserted that, 
after 60 years of driving, he was forced to stop driving in 
1997 due to his failing eyesight.  The veteran testified that 
he was treated by a Dr. Warren for his eye problems from 1946 
until 1964 but that Dr. Warren had since retired and it was 
the veteran's understanding that records of the treatment no 
longer existed.

While the veteran seeks to attribute his current eye 
disability to his duties as a clerk typist and his duties as 
a lineman during service, as a layperson he is not competent 
to offer medical evidence of the etiology of his condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Included in the veteran's testimony is his assertion that he 
was treated for an eye condition 11 months after separation 
from service and, as such, he is entitled to a presumption 
that his current eye disability had its onset in service.  
This assertion is based on an incorrect assessment of the 
law.  Macular degenerative blindness is not a disability to 
which this presumption applies.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Clinical documentation of the veteran's eye related treatment 
does not support a causative nexus between his currently 
diagnosed macular degeneration and his active service.

Daily sick reports from the veteran's service unit have been 
obtained.  These reports show that the veteran was treated, 
but do not provide any information regarding medical 
complaints or diagnosis.  

An April 1964 clinical note marks the first instance in the 
record of a clinical notation relevant to the veteran's 
claim.  This notation is contained in documents provided by 
the veteran along with a letter from the veteran asserting 
that the documents are copies of treatment records from Dr. 
E. De Juan.  These records cover the time period of March 
1964 to November 1999.  Notations prior to November 1999 
consist of corrective lens prescriptions, diagnoses of 
cataracts and diplopia, and complaints by the veteran that he 
had difficulty reading and seeing up close.  Notably absent 
is any diagnosis of macular degeneration.  The first notation 
regarding macular degeneration is a November 1999 note that 
states "dry macular changes".  Furthermore, a letter from 
Dr. De Juan, dated in September 1996, states "fundoscopic 
examination revealed lenticular changes.  The nerve, macula, 
and retina were normal."  In this letter Dr. De Juan states 
that the veteran has had a chalazion of the left lower lid 
since 1967 and that he "keeps chronic 
blepharoconjunctivitis".  Given the detailed nature of this 
evidence, the absence of any mention of macular degeneration 
until 1997 is evidence that the condition was not present at 
any time even remotely related to the veteran's active 
service.  

September 1996 clinical notes from Dauphin West Ear, Nose, 
and Throat Specialists from September 1996 state that the 
veteran complained of not seeing well out of the left eye and 
that the condition had worsened over the past 6 weeks.  These 
records indicate that the veteran's right eye optical nerve 
and macula were normal while the left eye had sustained a 5 
disc diameter macular hemorrhage.  

Also of record are examination reports and a letter from Dr. 
C. Semple.  Dr. Semple diagnosed the veteran with age related 
macular degeneration in July 1997.  Clinical notes state that 
the veteran was provided with an explanation that 30 percent 
of people that smoke have greater chance of developing age 
related macular degeneration and that the condition could be 
hereditary.  Dr. Semple also provided a letter to VA, dated 
in September 1997, stating that the doctor was treating the 
veteran for macular degeneration and that the veteran was 
legally blind.  The letter and Dr. Semple's records are 
completely absent for any attribution of the veteran's 
macular degeneration to service or any mention that the 
condition had existed for an extended period of time.  

In support of his claim, the veteran points to a letter dated 
in November 1998, from Dr. C.M. Warren Jr.  In this letter, 
Dr. Warren states that he treated the veteran for macular 
degeneration in both eyes on October 16, 1946.  Dr. Warren 
further states that the veteran's "vision was 20/80 in each 
eye and that the he was told that this degeneration would 
progress and there would be no effective treatment that would 
prevent progression of this severe eye trouble".  This 
letter stands alone and unsupported.  Dr. Warren provides no 
examination report, no opinion as to etiology, no rationale 
for the diagnosis, no clinical records, and, indeed, no 
documentation whatsoever to support his statement.  As stated 
above, the veteran testified that this physician had retired 
and records of the veteran's treatment no longer existed.  
The letter's reference to a specific date of treatment, the 
veteran's exact vision, and what the doctor told the veteran 
over 50 years ago, unsupported by any documentation and a 
statement by the veteran that no documentation exists,  
impacts negatively upon the credibility of information 
contained in the letter.  Given the lack of supporting 
documentation, the lack of any stated rationale for the 
diagnoses, and the half century gap between the alleged 
treatment and the letter, the Board finds the letter to have 
little probative value.  

Letters from Dr. C.E. Jones Sr., dated in October 2004 and 
February 2005, have also been submitted in support of the 
veteran's claim.  The October 2004 letter states that the 
doctor felt that the veteran had a genetic predisposition to 
macular degeneration, and that the veteran was told that 
ultraviolet light contributes to macular degeneration and 
that sun exposure will accelerate macular degeneration.  The 
February 2005 letter states that the veteran had macular 
degeneration for many years and that, "If [the veteran] 
could of gotten a lot of sun damage/exposure to ultraviolet 
rays during military service then I would agree this could 
contribute to the development of his macular degeneration."  

The Board finds this medical opinion to be of no probative 
value.  The opinion is couched in extremely speculative 
terms.  Dr. Jones opines that if the veteran were exposed to 
a lot of sun damage in service, then this "could 
contribute" to his macular degeneration.  Dr. Jones' letters 
amount to little more than general theories tentatively 
applied, through suppositions, to the veteran's eye 
disability. 

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative to provide the 
degree of certainty required for medical nexus evidence.  In 
Bloom v.West, 12 Vet. App. 185 (1999), the Court found 
unpersuasive the unsupported physician's statement that the 
veteran's death "could" have been caused by his time as a 
prisoner of war.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship.  In Sacks v. West, 11 Vet. App. 314 (1998), the 
Court found that treatise evidence lacks the degree of 
certainty to provide a medical nexus.  In the instant case, 
Dr. Jones' statements are not evidence of a medical nexus 
between the veteran's currently diagnosed macular 
degeneration and his service.  

In April 2002, the veteran underwent a VA eye examination and 
the diagnosis of macular degeneration was confirmed.  The 
examiner indicated that he reviewed the veteran's medical 
history and he provided a detailed summary of that medical 
history.  While the examiner stated that because no service 
records were available, he could not say with absolute 
certainty that the veteran's eye disability was unrelated to 
an inservice injury, the Board notes that the veteran has 
never claimed that he sustained, or was treated for, any 
specific event in service.  Significantly, the examiner 
states that it is highly unlikely that the veteran's current 
eye disability is related to any inservice injury.  

The VA examiner affirms that the veteran did begin wearing 
eyeglasses in service, but opines that he probably did so 
because he is farsighted.  The examiner stated that, in 
theory, one could have macular degeneration show up 20 to 30 
years after exposure to a lot of sun damage from working as a 
lineman, but that, in theory, one could just work out in the 
yard and get the same amount of damage.  He further states 
that there are many theories as to the cause of macular 
degeneration, including sun damage, ultraviolet rays, and 
diet.  Finally, and significantly, he opines that he does not 
think that the veteran's macular degeneration is service 
connected.  

The veteran's attorney has argued that the VA examiner's 
opinion supports the claim, because he opined that the 
veteran became farsighted during service and that 
farsightedness made him more likely to develop macular 
degeneration as a result of exposure to ultraviolet rays.  
The Board disagrees with the interpretation submitted by the 
attorney.  The VA examiner's statement is couched in the 
general term "farsighted persons" and only expresses a 
predisposition; it is not a statement of causation applied 
specifically to this veteran.  No support for the veteran's 
claim can be found in this general statement.  See Sacks v. 
West, 11 Vet App. 314 (1998).  Furthermore, the statement was 
made in the context of an opinion that concluded that this 
veteran's macular degeneration was not related to his 
service.  As such, the VA examiner's opinion offers no 
support for the veteran's claim.  

The Board does find the VA examiner's opinion highly 
probative on the issue of the etiology of the veteran's 
current eye disability.  This opinion was rendered after a 
complete and well documented examination of the veteran.  The 
examiner provided a rationale for his opinion, based upon the 
results of that examination and a review of the veteran's 
medical records.  Furthermore, his opinion is well reasoned 
and specific to this veteran.  The VA examiner's opinion 
stands in stark contrast to that offered by Dr. Jones in 
support of the veteran's claim.  Dr. Jones' opinion does not 
state that he has reviewed the veteran's medical records, and 
is stated in extremely speculative terms.  Among the factors 
for assessing the probative value of a medical opinion are 
the examiner's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the April 2002 VA examination report is clearly 
more probative than the speculative statements contained in 
the February 2005 letter from Dr. Jones.  

Additionally, the veteran's assertion that he began suffering 
from his current eye disability in service and continued to 
suffer from that time to his eventual blindness is not 
supported by the record.  The only evidence that the veteran 
suffered from macular degeneration at any time near discharge 
is the 1998 letter from Dr. Warren.  For the reasons already 
stated the Board finds this evidence to carry little weight.  
No evidence of record shows the veteran to have been 
diagnosed with macular degeneration until 1997.  Even taking 
into account the VA examiner's opinion that macular 
degeneration was first present between 1987 and 1996, there 
is still a 42 year gap between separation from service and 
the presence of his current disability.  

In this case, this lack of any mention of macular 
degeneration is notable because of the numerous examinations 
of the veteran's eyes, as documented in records submitted by 
the veteran as those of Dr. De Juan.  Such a long time 
between separation from service and any clinically supported 
evidence of a diagnosis or treatment for macular degeneration 
militates strongly against a finding that his current 
disability had its onset in service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

Finally, the Board acknowledges the veteran's assertion, and 
the supporting evidence provided by his brother,  that he 
first began to wear eyeglasses in service.  The VA examiner 
has opined that this was probably due to farsightedness.  
Although the veteran has limited his claim to macular 
degenerative blindness, the Board notes that refractive error 
of the eye is not a disease or injury within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303(c).  
Farsightedness is also known as hyperopia.  See Dorland's 
Illustrated Medical Dictionary 884-5 (30th ed. 2003).  
Hyperopia is a refractive error of the eye for which 
compensation may not be authorized.  Hughes v. Derwinski, 3 
Vet. App. 57 (1992).

In summary, the Board finds insufficient evidence of a 
medical nexus between the veteran's current macular 
degeneration and his service.  However, the Board does find 
overwhelming evidence that the veteran's current disability 
is unrelated to his service.  His own physician, Dr. Semple, 
attributes his macular degeneration to age.  The VA examiner 
opined that the veteran's condition was unrelated to service.  
All probative evidence indicates that the condition did not 
occur until many years after separation from service.  
Because a medical nexus has not been established, the 
veteran's claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for macular degenerative 
blindness and that, therefore, the provisions of § 5107(b) 
are not applicable.  


ORDER

Service connection for macular degenerative blindness is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


